DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Japanese Patent Application 2019-055014 does not appear to discloses the subject matter claimed in the current application, and the priority date of Japanese Patent Application 2020-044133, 03/13/2020, will be considered the earliest filing date. Examiner suggests amended the specification to claim the benefit of Japanese Patent Application 2020-044133 in accordance with 37 CFR § 1.78.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 08/16/2022 is acknowledged. Examiner contacted the applicant on 09/01/2022 and confirmed that claims 1-12 are more properly directed towards Species 1c of the restriction of 05/16/2022, and examiner agreed to examine claims 1-12 in view of Species 1c, and not the elected Species 1a of 08/16/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR MEMORY DEVICE INCORPORATING HAFNIUM OXIDE INSULATIVE PORTIONS--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 10, and 12 recite the language “assumed”, which is subjective. Claims must be recited in affirmative language, and the use of subjective language leaves the claim indefinite, and thus unpatentable (see MPEP 2173.05(b).IV).

Allowable Subject Matter
Claims 1-6 and 11 are allowed.

Claims 7-10, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
an area of a facing surface of the first conductive portion facing the first semiconductor portion being larger than an area of a facing surface of the first conductive portion facing the first gate electrode.

The prior art does not appear to disclose (as recited in claim 7):
in the first cross section, the first semiconductor portion comprising: a first portion extending in the first direction; a second portion connected to the first portion, having a position in the third direction closer to the first gate electrode than a position of the first portion in the third direction, and facing a side surface of the first conductive portion on one side in the first direction; and a third portion connected to the first portion, having a position in the third direction closer to the first gate electrode than a position of the first portion in the third direction, and facing a side surface of the first conductive portion on the other side in the first direction.

The prior art does not appear to disclose (as recited in claim 10):
the third conductive portion is assumed to be a first length, a length in the second direction of the second conductive portion, the third insulating portion, the second gate electrode, the seventh insulating portion, and the fourth conductive portion is assumed to be a second length, and a distance in the second direction between the third portion of the first semiconductor portion and the sixth portion of the second semiconductor portion is assumed to be a first distance, the first length being larger than the first distance, and the second length being larger than the first distance.

The prior art does not appear to disclose (as recited in claim 11):
an area of a facing surface of the first conductive portion facing the first semiconductor portion being larger than an area of a facing surface of the first conductive portion facing the first gate electrode.

The prior art does not appear to disclose (as recited in claim 12):
a first portion extending in the first direction; a second portion connected to the first portion, having a position in the third direction closer to the first gate electrode than a position of the first portion in the third direction, and facing a side surface of the first conductive portion on one side in the first direction; and a third portion connected to the first portion, having a position in the third direction closer to the first gate electrode than a position of the first portion in the third direction, and facing a side surface of the first conductive portion on the other side in the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rajash, US 20210202703 A1 discloses a first insulating portion.
Sharangpani, US 20210050371 A1 discloses a first conductive portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 09/06/2022